DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 25, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	The examiner of record has been changed to Young J. Kim, in Group Art Unit 1637.  All future correspondence should be directed to the undersigned.
	Claim 12 is canceled.

Claim Objections
The objection made to claim 10 for the informality noted in the Office Action mailed on November 2, 2021 is withdrawn in view of the Amendment received on January 25, 2022.
Claim Rejections - 35 USC § 112
The rejection of claim 1, 2, 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on November 2, 2021 is withdrawn in view of the Amendment received on January 25, 2022.

Conclusion
	The claims are free of prior art.
	There is no motivation in the prior art to arrive at a method of removing nucleic acids from plasma sample utilizing a solid support which is treated with Amino-phenylboronic acid (APBA) and levoglucosenone, nor is there any motivation in the art to arrive at a solid support pre-treated with APBA and levoglucosenone.
	Larson et al. (US 2018/0228831 A1, published August 2018; IDS ref) teach a polysaccharide formulation with levoglucosenone as being one of polysaccharides listed (see section [0088]).  However, the teachings of Larson et al. do not teach a solid support pretreated with levoglucosenone let alone any motivation to also pretreat with APBA.  The teachings of Larson et al. pertain to providing, “concentrated, low-viscosity liquid formulations of pharmaceutically important polysaccharides and nucleic acids” (section [0008]) and to improve their injectability (“low viscosities that can improve injectability and/or patient compliance, convenience, and/or comfort”, section [0010]).  While the polysaccharides are contemplated to be “conjugated to an active agent, such as vaccine, a protein or small molecule”, there is no motivation or suggestion to use the disclosed polysaccharides for removal of nucleic acids from a plasma sample; or motivation to pretreat a functionalized solid support with levoglucosenone and APBA as presently claimed.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 26, 2022
/YJK/